Citation Nr: 1040125	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 1, 2008, for 
the award of service connection for mediastinal cyst with pleural 
plaque and calcification associated with asbestos exposure.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk









INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1958.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2008 rating decision in which the RO granted service 
connection for mediastinal cyst with pleural plaque and 
calcification associated with asbestos exposure, and assigned an 
initial rating of 60 percent, effective August 1, 2008.  In 
October 2008, the Veteran filed a notice of disagreement (NOD) 
with the assigned effective date.  A statement of the case (SOC) 
was issued in February 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veteran's 
Appeals) in March 2009.

The Veteran submitted a form requesting assistance with his claim 
from Disabled American Veterans; however, the Veteran never 
executed a power of attorney.  In November 2009, the Board sent a 
letter to the Veteran asking him to clarify his representation.  
In a November 2009 response, the Veteran elected to proceed pro 
se.  Accordingly, the Board recognizes the Veteran as now 
proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On August 1, 2008, the RO received the Veteran's claim for 
service connection for mediastinal cyst with pleural plaque and 
calcification associated with asbestos exposure.

3.  The claims file includes no statement or communication from 
the Veteran, or other document, prior to August 1, 2008, that 
constitutes a pending claim for service connection for 
mediastinal cyst with pleural plaque and calcification associated 
with asbestos exposure.
CONCLUSION OF LAW

The claim for an effective date earlier than August 1, 2008, for 
the award of service connection for mediastinal cyst with pleural 
plaque and calcification associated with asbestos exposure is 
without legal merit.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the present appeal, the February 2009 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of service 
connection.  The February 2009 SOC explained the reasons for the 
denial of the Veteran's request for an earlier effective date in 
this case.  Moreover, the Veteran has been afforded the 
opportunity to present evidence and argument with respect to the 
claim on appeal decided.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

Generally, the effective date for an award of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris, may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The basic facts in this case are not in dispute.  The Veteran 
filed a claim for service connection for mediastinal cyst with 
pleural plaque and calcification associated with asbestos 
exposure on August 1, 2008.  In an October 2008 rating decision 
the RO granted service connection and assigned an initial 60 
percent rating, effective August 1, 2008.  

In his October 2008 NOD, the Veteran argued that he is entitled 
to an earlier effective date for benefits, specifically, stating 
that he battled shortness of breath for the last few years and 
was not aware of the problem with his lungs until recently.  In 
his March 2009 substantive appeal, the Veteran reiterated that he 
should receive retroactive compensation from August 2003, the 
date on which he began to experience shortness of breath.

While the Veteran asserts his entitlement to an earlier 
effective, considering the record in light of the governing legal 
authority, the Board finds that no earlier effective date is 
assignable.

The Veteran has submitted medical records for treatment for 
pleural mass and chest pain, by a private physician, for the time 
period prior to August 1, 2008.  These records indicate treatment 
dating back to April 2008.  However, these records provide no 
basis for awarding an earlier effective date.  

Under the provisions of 38 C.F.R. § 3.157(b)(2), the date of 
receipt of evidence from a private physician can be accepted as a 
date of receipt of a claim.  Here, the evidence from the private 
physician was received after the August 1, 2008 effective date.  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has held that this regulation only applies to a defined 
group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002) (section 3.157 applies to a defined group of claims, i.e., 
as to disability compensation, those claims for which a report of 
a medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  Private 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been established.  
The mere presence of medical evidence does not establish intent 
on the part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see 
also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere receipt 
of medical records could not be construed as informal claim).  
Merely seeking treatment, does not establish a claim, to include 
an informal claim, for service connection.  Thus, records of 
treatment for the Veteran's mediastinal cyst with pleural plaque 
and calcification associated with asbestos exposure cannot 
constitute a request to initiate a claim for service connection.

In addition, there is no correspondence from the Veteran, dated 
prior to August 1, 2008, that could be interpreted as an informal 
claim for this benefit.  The Board emphasizes that, while VA does 
have a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  To the extent practicable, VA does make every 
effort to identify and notify claimants of the potential 
entitlement to benefits.  However, in this case, the claims file 
contains no communication from the Veteran at any time prior to 
August 1, 2008 that put VA on notice that potential entitlement 
to service connection for mediastinal cyst with pleural plaque 
and calcification associated with asbestos exposure had arisen.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for mediastinal cyst with pleural plaque and 
calcification associated with asbestos exposure earlier than 
August 1, 2008, is assignable, the claim for an earlier effective 
date must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 1, 2008, for the award of 
service connection for mediastinal cyst with pleural plaque and 
calcification associated with asbestos exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


